Case 19-10209-BLS Doc400 Filed 07/24/19 Page 1of 45

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

pnt nen nannneneennmnnnnmenne sensei nisin cee nee x

In re: : Chapter 11

NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)
Debtor.! : Related to Docket Nos. 326, 330

beeen ceeeeeneenennnnneneneneeevesennnonueeseeeee ‘

ORDER (A) APPROVING DISCLOSURE STATEMENT;

(B) SCHEDULING HEARING ON CONFIRMATION OF PLAN; (C) ESTABLISHING
DEADLINES AND PROCEDURES FOR (I) FILING OBJECTIONS TO
CONFIRMATION OF PLAN, UD CLAIM OBJECTIONS AND CID TEMPORARY
ALLOWANCE OF CLAIMS FOR VOTING PURPOSES; (D}) DETERMINING
TREATMENT OF CERTAIN UNLIQUIDATED, CONTINGENT OR DISPUTED
CLAIMS FOR NOTICE, VOTING AND DISTRIBUTION PURPOSES; (FE) SETTING
RECORD DATE; (F) APPROVING (I) SOLICITATION PACKAGES AND
PROCEDURES FOR DISTRIBUTION, (IF) FORM OF NOTICE OF HEARING
ON CONFIRMATION AND RELATED MATTERS AND (III) FORMS OF
BALLOTS; (G) ESTABLISHING VOTING DEADLINE AND PROCEDURES
FOR TABULATION OF VOTES; AND (H} GRANTING RELATED RELIEF

Upon the motion (the “Motion” of Novum Pharma, LLC, the debtor and debtor-
in-possession in the above-captioned chapter 11 case (the “Debtor’”) for entry of an order,
pursuant to sections 105(a), 1125, 1126 and 1128 of title 11 of the United States Code, 11 U.S.C.
§§ 101-1532 (the “Bankruptcy Code”), Rules 2002, 3003, 3017, 3018, 3020 and 9006 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 3017-1 of the Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Rules”), (a) approving a disclosure statement; (b) scheduling a

hearing on confirmation of a plan; (c) establishing deadlines and procedures for (i) filing

 

i The fast four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.

2 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 2 of 45

objections to confirmation of the plan, (ii) claim objections, and (iti) temporary allowance of
claims for voting purposes; (d) determining the treatment of certain unliquidated, contingent or
disputed claims for notice, voting and distribution purposes; (¢) setting a record date;

(f) approving (i) solicitation packages and procedures for distribution, (ii} the form of notice of
the hearing on confirmation and related matters and (iii) forms of ballots; (g) establishing a
voting deadline and procedures for tabulation of votes; and (h) granting related relief, and the
Debtor having filed the Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
Proposed by the Debtor [Docket No. 324] (as may be amended, supplemented or otherwise
modified, the “Plan”) and the Disclosure Statement with Respect to Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Debtor [Docket No. 325] (the
“Disclosure Statement’); and this Court having jurisdiction to consider the Motion and the relief
requested therein in accordance with 28 U.S.C. § 1334; and the relief requested therein being a
core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this District pursuant
to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided;
and it appearing that no other or further notice need be provided; and all objections to the
Disclosure Statement having been withdrawn or overruled for the reasons stated on the record at
the hearing to consider approval of the Disclosure Statement and on the Motion; and the Court
having determined that the relief sought in the Motion is in the best interests of the Debtor, its
creditors and all other parties in interest; and this Court having determined that the legal and
factual bases set forth in the Motion establish just cause for the relief granted herein; and upon
the proceedings had before this Court and after due deliberation and sufficient cause appearing

therefor, it is hereby

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 3 of 45

ORDERED, ADJUDGED AND DECREED that:

1. The Motion is GRANTED to the extent set forth herein.

2. The Disclosure Statement is hereby APPROVED in all respects pursuant
to 11 U.S.C. § 1125 and Fed. R. Bankr. P. 3017(b).

3. Confirmation Hearing Date. The hearing (the “Confirmation Hearing”) to
consider confirmation of the Plan shall commence on August 29, 2019 at 10:00 a.m. (Eastern

Time) (the “Confirmation Hearing Date”), or as soon thereafter as counsel can be heard before

 

the Honorable Brendan L. Shannon, United States Bankruptcy Judge, United States Bankruptcy
Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom No. 1,
Wilmington, Delaware 19801. The Confirmation Hearing may be continued from time to time
by way of announcement of such continuance in open court or otherwise, without further notice
to parties in interest.

4. Deadline and Procedures for Filing Objections to Confirmation. The
deadline for filing and serving objections to confirmation of the Pian (the “Plan Objection
Deadline”) shall be August 22, 2019 at 4:00 p.m. (Eastern Time). In order to be considered,
objections, if any, to confirmation of the Plan must: (a) be made in writing; (b) comply with the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules; (c) state the name and address of
the objecting party and the nature and amount of any claim or interest asserted by such party
against the Debtor, its estate or property; (d) state with particularity the legal and factual bases
and nature of any objection to the Plan; and (e) be filed with the Court, and served on the
following parties (collectively, the “Notice Parties”), so as to be received on or before the Plan
Objection Deadline: (a) counsel to the Debtor, Cole Schotz P.C., 500 Delaware Avenue, Suite

1410, Wilmington, DE 19801, Attn: David R. Hurst, Esq. (dhurst@coleschotz.com) and 25 Main

58448/0001-17538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 4of 45

Street, Hackensack, NJ 07601, Attn: Jacob S. Frumkin, Esq. (jfrumkin@coleschotz.com);
(b) counsel to the Official Committee of Unsecured Creditors, Sills Cummis & Gross P.C., One
Riverfront Plaza, Newark, NJ 07102, Attn: Boris I. Mankovetskiy, Esq.
(bmankovetskiy@sillscummis.com) and Andrew Sherman, Esq. (asherman@sillscummis.com)
and Klehr Harrison Harvey Branzburg LLP, 919 North Market St., Suite 1000, Wilmington, DE
19801, Attn: Morton R. Branzburg, Esq. (mbranzburg@klehr.com) and Richard M. Beck, Esq.
(rbeck@klehr.com); (c) counsel to the Debtor’s prepetition secured lender, Hodgson Russ LLP,
The Guaranty Building, 140 Pearl Street, Buffalo, NY 14202, Attn: James C. Thoman, Esq.
(JThoman@hodgsonruss.com) and David A. Robinson, Esq. (robinsonda@aol.com), 45
Rockefeller Plaza, Suite 2000, New York, NY 10111; and (d) the Office of the United States
Trustee for the District of Delaware, 844 King Street, Suite 2207, Wilmington, DE 19801, Attn:
David Buchbinder, Esq. (David.L.Buchbinder@usdoj.gov). Confirmation objections shall be
filed and served so as to be received by the Notice Parties no later than the Plan Objection
Deadline.

5, Objections to confirmation of the Plan not timely filed and served in
accordance with the provisions of the prior paragraph may not be considered by the Court and

may be overruled.

6. Deadline for Objections to Claims for Voting Purposes Only. The

deadline for filing and serving objections to claims that may affect the tabulation of votes on the
Plan (“Claims Objections”) shall be July 26, 2019 at 4:00 p.m. (Eastern Time) (the “Claims
Objection Deadline”), Claim Objections are permitted to be filed after the Claims Objection

Deadline and before any other deadline for Claims objections that may be set by the Court under

58448/000 1 -17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 5of 45

the Plan or otherwise, but such Claim objections shall not affect a claim holder’s right to vote on
the Plan or require such claim holder to file a Rule 3018(a) Motion in order to vote.

7. In order to be considered, Claims Objections must: (a) be made in writing;
(b) comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules; (c) state the
name and address of the party asserting the Claims Objection; (d) state with particularity the
legal and factual bases for the Claims Objection; and (e) be filed with the Court, and served on
the Notice Parties, so as to be received no later than the Claims Objection Deadline. Claims
Objections not timely filed and served in accordance with the foregoing provision may not be
considered by the Court and may be overruled.

8. Deadline and Procedures for Temporary Allowance of Claims for Voting
Purposes. The deadline for filing and serving motions pursuant to Bankruptcy Rule 3018(a)
seeking temporary allowance of claims for the purpose of accepting or rejecting the Plan (“Rule
3018(a) Motions”) shali be August 9, 2019 at 4:00 p.m. (Eastern Time) (the “Ruie 3018(a)

Motion Deadline”).

9, In order to be considered, Rule 3018(a) Motions must: (a) be made in
writing; (b) comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Ruies,
(c) state the name and address of the party asserting the Rule 3018(a) Motion; (d) state with
particularity the legal and factual bases for the Rule 3018(a) Motion; and (e) be filed with the
Court, and served on the Notice Parties, so as to be received no later than the Rule 3018(a)
Motion Deadline. Rule 3018(a) Motions not timely filed and served in accordance with the
foregoing provision may not be considered by the Court and may be overruled.

10. Any party timely filing and serving a Rule 3018(a) Motion shall be

provided a Ballot (as defined below) and shall be permitted to cast a provisional vote to accept or

5844 8/600 | -F7538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 6of 45

reject the Plan, pending a final determination by the Court. If, and to the extent that, the Debtor
and such party are unable to resolve the issues raised by the Rule 3018(a) Motion prior to the
Confirmation Hearing, such Rule 3018(a) Motion shall be considered by the Court at the
Confirmation Hearing, and the Court shall determine whether the provisional ballot should be
counted as a vote on the Plan, and, if so, the amount, if any, in which the party filing the Rule
3018(a) Motion will be entitled to vote.

11, Treatment of Certain Unliquidated, Contingent or Disputed Claims for
Notice, Voting and Distribution Purposes, Pursuant to section 105(a) of the Bankruptcy Code,
Bankruptcy Rules 2002(a)(7) and 3003(c)(2) and this Court’s order [Docket No. 145] (the “Bar
Date Order”) establishing certain deadlines (the “Bar Dates”) for filing proofs of claim against
the Debtor, including a General Bar Date, Governmental Bar Date and Rejection Bar Date (as
such terms are defined in the Bar Date Order), any creditors whose claims (a) are scheduled in
the Debtor’s Schedules as disputed, contingent or unliquidated and which are not the subject of a
timely-filed proof of claim, or a proof of claim deemed timely filed with the Court pursuant to
either the Bankruptcy Code or any order of the Court, or otherwise deemed timely filed under
applicable law; or (b) are not scheduled and are not the subject of a timely-filed proof of claim,
ot a proof of claim deemed timely filed with the Court pursuant to either the Bankruptcy Code or
any order of the Court, or otherwise deemed timely filed under applicable law (collectively, the
“Non-Voting Claims”), shall be denied treatment as creditors with respect to such claims for
purposes of (a) voting on the Plan, (b) receiving distributions under the Plan and (c) receiving

notices, other than by publication, regarding the Plan.

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 7 of 45

12. Voting Procedures, For purposes of voting, the amount of a claim used to

calculate acceptance or rejection of the Plan under section 1126 of the Bankruptcy Code shall be

determined in accordance with the following hierarchy:

a.

if an order has been entered by the Court determining the amount
of such claim, whether pursuant to Bankruptcy Rule 3018 or
otherwise, then in the amount prescribed by the order;

if no such order has been entered, then in the liquidated amount
contained in a timely-filed proof of claim that is not the subject of
an objection as of the Claims Objection Deadline; and

if no such proof of claim has been timely filed, then in the
liquidated, noncontingent and undisputed amount contained in the
Debtor’s Schedules.

13. For purposes of voting, the following conditions shall apply to determine

the amount and/or classification of a claim:

if a claim is partially liquidated and partially unliquidated, such
claim shall be allowed for voting purposes only in the liquidated
amount;

if a scheduled or filed claim has been paid, such claim shall be
disallowed for voting purposes; and

the holder of a timely-filed proof of claim that is filed in a wholly
unliquidated, contingent, disputed and/or unknown amount, and is
not the subject of an objection as of the Claims Objection
Deadline, is entitled to vote in the amount of $1.00.

14. Record Date. The record date for purposes of determining (a) creditors

and equity holders entitled to receive Solicitation Packages and related materials, if any, and

(b) creditors entitled to vote to accept or reject the Plan and the creditors’ corresponding claims,

shall be July 17, 2019 (the “Record Date”).

15, Notice and Transmittal of Solicitation Packages Including Ballots and

Non-Voting Packages. Within two (2) business days after the date an order approving the

5844 8/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 8 of 45

Disclosure Statement as containing adequate information is entered by the Court, the Debtor
shall mail or cause to be mailed by first-class mail to all of its known creditors and equity
security holders, as reflected in the Debtor’s books and records, and all other entities required to
be served under Bankruptcy Rules 2002 and 3017, notice of, inter alia, the Confirmation
Hearing substantially in the form attached hereto as Exhibit A (the “Confirmation Hearing
Notice”), which form is hereby approved.

16, Non-Voting Packages. The Debtor shall mail or cause to be mailed by
first-class mail to (a) holders of claims or interests in Class 1 (Miscellaneous Secured Claims),
Class 2 (Priority Non-Tax Claims) and Class 8 (Member Interests) under the Plan, which classes
are unimpaired, are deemed to have accepted the Pian and are not entitled to vote, a copy of the
Notice Of Non-Voting Status With Respect To Unimpaired Classes, substantially in the form
attached hereto as Exhibit B-1; and (b) holders of claims in Class 6 (Subordinated 510(c)
Claims), Class 7 (Subordinated 510(b) Claims) and Class 9 (Other Interests) under the Plan,
which classes are impaired, are deemed to have rejected the Plan and are not entitled to vote, a
copy of the Notice Of Non-Voting Status With Respect To Impaired Classes, substantially in the
form attached hereto as Exhibit B-2 (each a “Non-Voting Notice” and, each Non-Voting Notice
together with the Confirmation Hearing Notice, a “Non-Voting Package”). The Notice Of Non-
Voting Status With Respect To Unimpaired Classes, substantially in the form of Exhibit B-1, and
the Notice Of Non-Voting Status With Respect To Impaired Classes, substantially in the form of
Exhibit B-2, are hereby approved. Further, the Non-Voting Packages are hereby deemed to
constitute adequate alternative disclosure statements to impaired non-voting classes
under section 1125(c) of the Bankruptcy Code and summary plans under Bankruptcy Rule

3017(d); provided, however, that the Debtor shall include a copies of the Disclosure Statement

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 9 of 45

and the Solicitation Procedures Order (without exhibits) in the Non- Voting Packages served on
holders of claims in Class 6 (Subordinated 510(c) Claims), Class 7 (Subordinated 510(b) Claims)
and Class 9 (Other Interests),

17. Solicitation Packages. The Debtor shall mail or cause to be mailed by
first-class mail to holders of claims in Class 3 (the Prepetition Secured Lender Claim), Class 4
(Cardinal Claims) and Class 5 (General Unsecured Claims) under the Plan, who are entitled to
vote on the Plan, an information and solicitation package (the “Solicitation Package”). The
Solicitation Package shall contain copies or conformed printed versions of: (i) the Disclosure
Statement, including a copy of the Plan as Exhibit A; (ii) a copy of the Solicitation Procedures
Order (without exhibits); (iii) the Confirmation Hearing Notice; and (iv) a copy of IRS Form W-
9. In addition, each Solicitation Package also shal] contain a ballot (and a pre-addressed return
envelope) appropriate for the specific creditor, in substantially the form of the proposed ballots
attached hereto as Exhibit C-1, Exhibit C-2 and Exhibit C-3 (as such ballots may be modified
and with instructions attached thereto, the “Ballots”), which forms of Ballots are hereby
approved.

18. Creditors holding (i) unclassified claims or unimpaired claims and also
(ii) claims in impaired Class 3, Class 4 or Class 5 shall receive only the Solicitation Package
appropriate for such impaired class; and creditors who have filed duplicate claims in Class 3,
Class 4 or Class 5 (i) shall receive only one Solicitation Package and one Ballot for voting their
claims with respect to such class; and (ii) shall be entitled to vote their claim only once with
respect to such class.

19. When No Notice or Transmittal Necessary. Notwithstanding any

provision of this Order to the contrary, no notice or service of any kind shall be required to be

58448/0001 -17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 10 of 45

made upon any person or entity to whom the Debtor mailed a notice of the meeting of creditors
under section 341 of the Bankruptcy Code or a notice of the bar date for filing proofs of claim
and received either of such notices returned by the United States Postal Service marked
“undeliverable as addressed,” “moved—left no forwarding address,” “forwarding order expired”
or similar marking or reason, unless the Debtor has been informed in writing by such person or
entity of its new address.

20. The Debtor shall not re-mail undelivered Solicitation Packages or other
undeliverable solicitation-related notices that were returned marked “undeliverable as
addressed,” “moved—left no forwarding address,” “forwarding order expired” or similar marking
or reason, unless the Debtor has been informed in writing by such person or entity of its new
address.

21. Publication Notice. The Debtor shall publish notice of the Confirmation
Hearing, substantially in the form attached hereto as Exhibit D, once within ten (10) business
days after the entry of the Solicitation Procedures Order in the national edition of The Wall Street
Journal, The New York Times or USA Today.

22. Voting Deadline. To be counted, Ballots for accepting or rejecting the
Plan must be received by the Voting Agent by 4:00 p.m. (Pacific Time) on August 23, 2019
(the “Voting Deadline”), The Debtor is hereby authorized to extend, in its sole discretion, by
oral or written notice to the Voting Agent, the period of time during which Ballots will be
accepted for any reason from any creditor or class of creditors.

23. Procedures for Vote Tabulation; Votes Counted. Any Ballot that is
properly executed and timely received, and that is cast as either an acceptance or rejection of the

Plan, shall be counted and shall be deemed to be cast as an acceptance or rejection, as the case

10
58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 11 of 45

may be, of the Plan. The failure of a holder of a claim in Class 3, Class 4 or Class 5 to timely
deliver an executed Ballot shall be deemed to constitute an abstention by such holder with
respect to voting on the Plan, and such abstention will not be counted as a vote for or against the
Plan.

24. For purposes of voting, classification and treatment under the Plan, at the
election of the Debtor, (i) each holder of a claim that holds or has filed more than one claim
against the Debtor in an impaired class shall be treated as if such holder has only one claim
against the Debtor in each applicable class; and (ii) the claims filed by such holder against the
Debtor shall be aggregated in each applicable class.

25, For purposes of the Record Date, no transfer of claims pursuant to
Bankruptcy Rule 3001 shall be recognized unless either (i) (a) documentation evidencing such
transfer was filed with the Court on or before twenty-one (21) days prior to the Record Date and
(b) no timely objection with respect to such transfer was filed by the transferor; or (ii) the parties
to such transfer waived the twenty-one (21) day period in the evidence of transfer and the
evidence of transfer was docketed prior to the Record Date.

26, Procedures for Vote Tabulation; Votes Not Counted. Unless otherwise
ordered by the Court after notice and a hearing, the following Ballots shall not be counted or
considered for any purpose in determining whether the Plan has been accepted or rejected:

a. any Ballot received after the Voting Deadline (as may be extended
by the Debtor as provided herein);

b. any Ballot that is illegible or contains insufficient information to
permit the identification of the claimant;

c. any Ballot cast by a person or entity that does not hold a claim ina
class that is entitled to vote to accept or reject the Plan;

d, any Ballot cast for a claim scheduled as contingent, unliquidated or
disputed or as zero or unknown in amount and for which no Rule

11
5844 8/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 12 of 45

3018(a) Motion has been filed by the Rule 3018(a) Motion
Deadline;

e. any Ballot that indicates neither an acceptance nor a rejection, or
indicates both an acceptance and rejection, of the Plan;

f. any Ballot that casts part of its vote in the same class to accept the
Plan and part to reject the Plan;

g. any form of Ballot other than the official form sent by the Voting
Agent, or a copy thereof;

h. any Ballot received that the Voting Agent cannot match to an
existing database record;

1. any Ballot that does not contain an original signature;

}- any Ballot that is submitted by facsimile, email or by other

electronic means; or

k. any Ballot sent to the Chief Restructuring Officer or the Debtor’s
professionals,

27. Neither the Debtor, the Voting Agent nor any other person or entity shall
be under any duty to provide notification of defects or irregularities with respect to delivered
Ballots. Rather, the Voting Agent may either disregard, with no further notice, defective Ballots,
or it may attempt to have defective Ballots cured.

28. Withdrawal of Vote. Any party who has delivered a valid Ballot for the
acceptance or rejection of the Plan may withdraw, subject to the Debtor’s right to contest the
validity of such withdrawal, such acceptance or rejection of the Plan and Opt-Out Election by
delivering a written notice of withdrawal to the Voting Agent at any time prior to the Voting
Deadline. A notice of withdrawal, to be valid, shall (a) contain the description of the claim(s) to
which it relates and the aggregate principal amount represented by such claim(s), (b) be signed
by the withdrawing party in the same manner as the Ballot being withdrawn, (c) contain a

certification that the withdrawing party owns the claim(s) and possesses the right to withdraw the

12
58448/0001 -17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 13 of 45

Ballot sought to be withdrawn, and (d) be timely received by the Voting Agent prior to the
Voting Deadline.

29. Changing Votes. Notwithstanding Bankruptcy Rule 3018(a), whenever
two or more Ballots are cast voting the same claim(s) prior to the Voting Deadline, the last valid
Ballot received prior to the Voting Deadline shall be deemed to reflect the voter’s intent with
respect to acceptance or rejection of the Plan and the Opt-Out Election and thus supersede any
prior Ballots, without prejudice to the Debtor’s right to object to the validity of the later Ballot on
any basis permitted by law, including under Bankruptcy Rule 3018(a), and, if the objection is
sustained, to count the first dated Ballot for all purposes.

30, No Division of Claims or Votes. A creditor who votes must vote the full
amount of each claim voted either to accept or reject the Plan; and each creditor who votes and
holds multiple claims within a particular class must vote all such claims to either accept or reject
the Plan. The Ballots of creditors failing to vote in the manner specified in this paragraph shall
not be counted for any purpose.

31. Classes Deemed to Reject, The holders of claims and interests in Classes
6, 7 and 9 shall be deemed to have rejected the Plan, and the Debtor is not required to solicit
votes on the Plan from such holders.

32. Certification of Vote. The Voting Agent shall file its voting certification
(the “Voting Certification”) on or before August 26, 2019. The Debtor shall serve such Voting
Certification on all parties having requested notice in the Chapter 11 Case pursuant to
Bankruptcy Rule 2002, and post such Voting Certification on the Debtor’s case website

(http://www.keclle.net/novum) as soon as practicable after the Voting Certification is filed.

13
58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 14 of 45

33. Filing of Plan Supplement(s). The Debtor shall file any Plan
Supplement(s) on or before August 15, 2019, and shall post any such Plan Supplement(s) on the

Debtor’s case website.

34, Service and Notice Adequate and Sufficient. Service of all notices and
documents described herein in the time and manner set forth herein shall constitute due, adequate
and sufficient notice, and no other or further notice shall be necessary.

35. The Debtor is authorized to make nonsubstantive changes to the
Disclosure Statement, the Plan, Ballots and related documents without further order of the Court,
including, without limitation, changes to correct typographical and grammatical errors and to
make conforming changes among the Disclosure Statement, the Plan and any other related
materials prior to their mailing to parties in interest.

36. The Court shall retain jurisdiction to implement, interpret and effectuate

the provisions of this Order.

 

q(r4[2019

14
58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 15 of 45

EXHIBIT A TO ORDER

 

Confirmation Hearing Notice

 

58448/000 [-1753883 5v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 16 of 45

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: : Chapter 11
NOVUM PHARMA, LLC, : Case No, 19-£0209 (BLS)

Debtor.!

NOTICE OF (A) CONFIRMATION HEARING WITH RESPECT TO PLAN
OF REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
PROPOSED BY THE DEBTOR AND (B) RELATED OBJECTION DEADLINE

PLEASE TAKE NOTICE that, on June 21, 2019 (the “Plan Filing Date”), the debtor and debtor-in-
possession in the above-captioned case (the “Debtor”) filed the Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code Proposed by the Debtor (as may be amended, supplemented or otherwise modified, the “Plan”),
pursuant to and as described in the Disclosure Statement with Respect to Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code Proposed by the Debtor {the “Disclosure Statement”), with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). Capitalized terms used in this Notice
which are not defined have the meanings set forth in the Plan,

PLEASE TAKE FURTHER NOTICE that, on July, 2019, the Bankruptey Court entered the Order
(A) Approving Disclosure Statement; (B) Scheduling Hearing on Confirmation of Plan; (C) Establishing Deadlines
and Procedures For (1 Filing Objections to Confirmation of Plan, (ID) Claim Objections and (11) Temporary
Allowance of Claims For Voting Purposes; (D) Determining Treatment of Certain Unliquidated, Contingent or
Disputed Claims For Notice, Voting and Distribution Purposes; (E) Setting Record Date; (F) Approving
(}) Solicitation Packages and Procedures For Distribution, (11) Form of Notice of Hearing on Confirmation and
Related Matters and (HI) Forms of Ballots; (G) Establishing Voting Deadline and Procedures For Tabulation of
Votes; And (H) Granting Related Relief [Docket No. _] (the “Solicitation Procedures Order”), thereby approving
the Disclosure Statement [Docket No. _].

PLEASE TAKE FURTHER NOTICE that, pursuant to the Solicitation Procedures Order, a hearing (the
“Confirmation Hearing”) will be held before the Honorable Brendan L. Shannon, U.S. Bankruptcy Court for the
District of Delaware, 824 N. Market St., 6th FL, Courtroom No. |, Wilmington, Delaware 19801, on August 29,
2019 at 16:00 a.m. (Eastern Time) or as soon thereafter as counsel can be heard, to consider the entry of an order
confirming the Plan within the meaning of section 1129 of the Bankruptcy Code, LE U.S.C. §§ 101-1532 (the
“Bankruptcy Code”). The Confirmation Hearing may be continued from time to time by way of announcement of
such continuance in open court, without further notice to parties in interest.

PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to confirmation of the Plan
(each, a “Plan Confirmation Objection”) must (1) be made in writing; 41) comply with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware; (tii) state the name and address of the objecting party and the
nature and amount of any claim or interest asserted by such party against the Debtor, its estate or property; {iv) state
with particularity the legal and factual bases and nature of any objection to the Plan; and (v) be filed with the
Bankruptcy Court, and served on the following, so as to be received on or before 4:00 p.m, (Eastern Time) on
August 22, 2019: (a) counsel to the Debtor, Cole Schotz P.C., 506 Delaware Avenue, Suite 1410, Wilmington, DE
19801, Attn: David R. Hurst, Esq. (dhurst@coleschotz.com) and 25 Main Street, Hackensack, NJ 07601, Attn:
Jacob 8. Frumkin, Esq. (frumkin@coleschotz.com); (b) counsel to the Official Committee of Unsecured Creditors,

 

! The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.

58448/000 1-1 7538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 17 of 45

Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, NJ 07102, Attn: Boris I. Mankovetskiy, Esq.
(bmankovetskiy@sillscummis.com) and Andrew Sherman, Esq. (asherman@sillscummis.com) and Klehr Harrison
Harvey Branzburg LLP, 919 North Market St., Suite 1000, Wilmington, DE 19801, Attn: Morton R. Branzburg,
Esq. (mbranzburg@klehr.com) and Richard M. Beck, Esq. (rbeck@kilehr.com); (c) counsel to the Debtor’s
prepetition secured lender, Hodgson Russ LLP, The Guaranty Building, 140 Pear] Street, Buffalo, NY 14202, Attn:
James C, Thoman, Esq. (JThoman@hoedgsonruss.com) and David A. Robinson, Esq. (robinsonda@aol.com), 45
Rockefeller Plaza, Suite 2000, New York, NY 10111; and (d) the Office of the United States Trustee for the District
of Delaware, 844 King Street, Suite 2207, Wilmington, DE 19801, Attn: David Buchbinder, Esq.
(David.L.Buchbinder@usdo}.gov). Any party in interest in this chapter 11 case may object to confirmation of the
Plan, even if such person or entity is not eligible to vote on the Plan. Plan Confirmation Objections that are not
timely filed shal! not be considered by the Bankruptcy Court and shall be overruled,

PLEASE TAKE FURTHER NOTICE that the Plan may be further modified, if necessary, pursuant to
section 1127 of the Bankruptcy Code, prior to, during or as a result of the Confirmation Hearing, without further
notice to parties in interest.

PLEASE TAKE FURTHER NOTICE that Articles X.D and X.E of the Plan provide for releases,
exculpation and injunctions of certain conduct. In particular, Article X.D.1 of the Plan provides for a release
by the Debtor of any claims or causes of action relating to the Debtor, the chapter 11 case or the Plan that
may exist against the Debtor and its professionals and court-retained agents, and the Debtor’s members,
managers, officers and employees employed by or serving the Debtor as of the Plan Filing Date. Article X.D.2
of the Plan provides for a release by the parties that are signatories to the Plan Support Agreement of any
claims or causes of action relating to the Debtor, the chapter 11 case or the Plan that may exist against the
Debtor Release Parties. Pursuant to Article X.D.3 of the Plan, the Debtor Release Parties are deemed to
withdraw various indemnification and subrogation claims with prejudice. Article X.D.4 of the Plan provides
for a release by the holders of General Unsecured Claims that have not exercised the opt-out election in their
respective Ballots of any claims or causes of action relating to the Debtor, the chapter I] case or the Plan that
they may have against the Debtor Release Parties. Article X.D.6 of the Plan provides for fhe release and
exculpation of the Debtor, the Debtor’s members, managers, officers and employees serving at any time
during the pendency of the chapter 11 case, the Debtor’s professionals and court-retained agents, the
Committee and its professionals and, solely in their respective capacities as members or representatives of the
Committee, each member of the Committee of any and all liability relating to or arising ont of the chapter 11
case. Finally, Article X.E of the Plan permanently enjoins persons and entities that held, hold or may hold
claims against or interests in the Debtor or its estate, from taking various actions with respect to such claims
or interests. This description of the Plan’s release, exculpation and injunctive provisions is merely a
summary, and parties in interest are urged to consult the Plan for the full text of these provisions. In the
event of any conflict between this summary and the terms of the Plan, the Plan shall control.

PLEASE TAKE FURTHER NOTICE that, except as otherwise provided in the Plan or in any contract,
instrument, release or other agreement or document entered into in connection with the Plan, each of the executory
contracts and unexpired leases to which the Debtor is a party shall be deemed automatically rejected by the Debtor
as of the Effective Date.

PLEASE TAKE FURTHER NOTICE that the Disclosure Statement, Plan and Solicitation Procedures Order
may be examined by any party in interest: (i) between the hours of 8:00 a.m. and 4:00 p.m., Monday through Friday,
excluding federal holidays, at the Office of the Clerk of the Bankruptcy Court, 824 N. Market St., 3rd Fioor,
Wilmington, Delaware 19801; (ii) at the Debtor’s case website (http://www.kccllc.net/novum); or (ili) at the
Bankruptcy Court’s website (http://www.deb.uscourts.gov} (a PACER account is required); or may be obtained by
written request to Kurtzman Carson Consultants LLC (the “Voting Agent”), at noyuminfo@kecilc.com or by
telephoning the Voting Agent at (877) 725-7523 (or, if calling from outside the United States or Canada, at (424) 236-
7237).

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 18 of 45

If you have any questions regarding this Notice, please contact the Voting Agent at (877) 725-7523, or
by email at novuminfo@keclle.com. The Voting Agent is not permitted to provide legal advice.

Dated: July, 2019

COLE SCHOTZ P.C.

David R. Hurst

500 Delaware Avenue, Suite 1410
Wilmington, Delaware 1980]

— and —

Jacob S. Frumkin

25 Main Street

Hackensack, New Jersey 07601

Counsel for Debtor and Debtor-in-Possession

$8448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 19 of 45

 

 

EXHIBIT B-1 TO ORDER

 

Notice Of Non-Voting Status With Respect To Unimpaired Classes

 

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 20 of 45

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: : Chapter 11
NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)

Debtor.!

NOTICE OF NON-VOTING STATUS WITH RESPECT TO UNIMPAIRED CLASSES

PLEASE TAKE NOTICE that, on June 21, 2019 (the “Plan Filing Date’), the debtor and debtor-in-
possession in the above-captioned case (the ‘“‘Debtor”) filed the Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code Proposed by the Debtor (as may be amended, supplemented or otherwise modified, the “Plan”),
pursuant to and as described in the Disclosure Statement with Respect to Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code Proposed by the Debtor (the “Disclosure Statement”), with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). Capitalized terms used in this Notice
which are not defined have the meanings set forth in the Plan,

PLEASE TAKE FURTHER NOTICE that, on July, 2019, the Bankruptcy Court entered the Order
(A) Approving Disclosure Statement; (B) Scheduling Hearing on Confirmation of Plan; (C) Establishing Deadlines
and Procedures For (1) Filing Objections to Confirmation of Plan, (1D) Claim Objections and (III) Temporary
Allowance of Claims For Voting Purposes; (D) Determining Treatment of Certain Unliquidated, Contingent or
Disputed Claims For Notice, Voting and Distribution Purposes; (E) Setting Record Date; (F) Approving
(1) Solicitation Packages and Procedures For Distribution, {11} Form of Notice of Hearing on Confirmation and
Related Matters and (HL) Forms of Ballots; (G) Establishing Voting Deadline and Procedures For Tabulation of
Votes; And (H)} Granting Related Relief [Docket No. _] (the “Solicitation Procedures Order”), thereby approving
the Disclosure Statement [Docket No. ].

UNDER THE TERMS OF THE PLAN, YOUR CLAIM(S) AGAINST THE DEBTOR IS/ARE NOT
IMPAIRED AND, THEREFORE, PURSUANT TO SECTION 1126(f) OF THE UNITED STATES
BANKRUPTCY CODE, YOU (i) ARE DEEMED TO HAVE ACCEPTED THE PLAN, AND (ii) ARE NOT
ENTIFLED TO VOTE ON THE PLAN.

PLEASE TAKE FURTHER NOTICE that, pursuant to the Solicitation Procedures Order, a hearing (the
“Confirmation Hearing”) will be held before the Honorable Brendan L. Shannon, U.S. Bankruptcy Court for the
District of Delaware, 824 N. Market St., 6th FL, Courtroom No. 1, Wilmington, Delaware 19801, on August 29,
2019 at 10:00 a.m. (Eastern Time) or as soon thereafter as counsel can be heard, to consider the entry of an order
confirming the Plan within the meaning of section 1129 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the
“Bankruptcy Code”), The Confirmation Hearing may be continued from time to time by way of announcement of
such continuance in open court, without further notice to parties in interest.

PLEASE TAKE FURTHER NOTICE that, although you are deemed to have accepted the Plan for voting
purposes, you may nonetheless file an objection to the Plan. Responses and objections, if any, to confirmation of the
Plan (each, a “Plan Confirmation Objection”) must (1) be made in writing; Gi) comply with the Bankruptcy Code,
the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware; (iii) state the name and address of the objecting party and the
nature and amount of any claim or interest asserted by such party against the Debtor, its estate or property; (iv) state
with particularity the legal and factual bases and nature of any objection to the Plan; and (v) be filed with the
Bankruptcy Court, and served on the following, so as to be received on or before 4:00 p.m. (astern Time) on

 

1 The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.

58448/0001-17538835v2

 

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 21 of 45

August 22, 2019: (a) counsel to the Debtor, Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE
19801, Attn: David R. Hurst, Esq. (dhurst@coleschotz.com) and 23 Main Street, Hackensack, NJ 07601, Attn:
Jacob S. Frumkin, Esq. (jfrumkin@coleschotz.com); (b) counsel to the Official Committee of Unsecured Creditors,
Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, NJ 07102, Att: Boris I. Mankovetskiy, Esq.
(bmankovetskiy@sillscummis.com) and Andrew Sherman, Esq. (asherman@sillscummis.com) and Klehr Harrison
Harvey Branzburg LLP, 919 North Market St., Suite 1000, Wilmington, DE 19801, Attn: Morton R. Branzburg,
Esq. (mbranzburg@klehr.com) and Richard M. Beck, Esq. (rbeck@klehr.com); (c) counsel to the Debtor’s
prepetition secured lender, Hodgson Russ LLP, The Guaranty Building, 140 Pearl Street, Buffalo, NY 14202, Atin:
James C. Thoman, Esq. (JThoman@hodgsonruss.com) and David A. Robinson, Esq. (robinsonda@aol.com), 45
Rockefeller Plaza, Suite 2000, New York, NY 10111; and (d) the Office of the United States Trustee for the District
of Delaware, 844 King Street, Suite 2207, Wilmington, DE 19801, Attn: David Buchbinder, Esq.
(David.L.Buchbinder@usdoj.gov). Plan Confirmation Objections that are not timely filed shall not be considered
by the Bankruptey Court and shall be overruled.

PLEASE TAKE FURTHER NOTICE that Articles X.D and X.E of the Plan provide for releases,
exculpation and injunctions of certain conduct. In particular, Article X.D.1 of the Plan provides for a release
by the Debtor of any claims or causes of action relating to the Debtor, the chapter 11 case or the Plan that
may exist against the Debtor and its professionals and court-retained agents, and the Debtor’s members,
managers, officers and employees employed by or serving the Debtor as of the Plan Filing Date. Article X.D.2
of the Plan provides for a release by the parties fhat are signatories fo the Plan Support Agreement of any
claims or causes of action relating to the Debtor, the chapter 11 case or the Plan that may exist against the
Debtor Release Parties. Pursuant to Article X.D.3 of the Plan, the Debtor Release Parties are deemed to
withdraw various indemnification and subrogation claims with prejudice. Article X.D.4 of the Plan provides
for a release by the holders of General Unsecured Claims that have not exercised the opt-out election in their
respective Ballots of any claims or causes of action relating to the Debtor, the chapter 11 case or the Plan that
they may have against the Debtor Release Parties. Article X.D.6 of the Plan provides for the release and
exculpation of the Debtor, the Debtor’s members, managers, officers and employees serving af any time
during the pendency of the chapter 11 case, the Debtor’s professionals and court-retained agents, the
Committee and its professionals and, solely in their respective capacities as members or representatives of the
Committee, each member of the Committee of any and all liability relating to or arising out of the chapter 11
ease. Finally, Article X.E of the Plan permanently enjoins persons and entities that heid, hold or may hold
claims against or interests in the Debtor or its estate, from taking various actions with respect to such claims
or interests. This description of the Plan’s release, exculpation and injunctive provisions is merely a
summary, and parties in interest are urged to consult the Plan for the full text of these provisions. In the
event of any conflict between this summary and the terms of the Plan, the Plan shall confrol.

PLEASE TAKE FURTHER NOTICE that a copy of the Disclosure Statement, Plan and Solicitation
Procedures Order may be examined by any party in interest: (i) between the hours of 8:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding federal holidays, at the Office of the Clerk of the Bankruptcy Court (the
“Clerk”), 824 N. Market St., 3rd Floor, Wilmington, Delaware 19801; (ii) at the Debtor’s case website
(bhtp://www.keelle.net/novum); or (iii) at the Bankruptcy Court’s website (http://www.deb.uscourts.gov) (@ PACER
account is required); or may be obtained by written request to Kurtzman Carson Consultants LLC (the “Voting
Agent”), at novuminfo@kccllc.com or by telephoning the Voting Agent at (877) 725-7523 (or, if calling from
outside the United States or Canada, at (424) 236-7237).

[Remainder of Page intentionally Left Blank]

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 22 of 45

IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD CONTACT
THE VOTING AGENT BY EMAIL AT NOVUMINFO@KCCLLC.COM OR BY TELEPHONE AT (877)
725-7523. THE VOTING AGENT IS NOT PERMITTED TO PROVIDE LEGAL ADVICE,

Dated: July, 2019

COLE SCHOTZ P.C.

David R. Hurst

500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801

— and —

Jacob 8S. Frumkin

25 Main Street

Hackensack, New Jersey 07601

Counsel for Debtor and Debtor-in-Possession

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 23 of 45

EXHIBIT B-2 TO ORDER

Notice Of Non-Voting Status With Respect To Impaired Classes

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 24 of 45

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: : Chapter | 1
NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)

Debtor.!

NOTICE OF NON-VOTING STATUS WITH RESPECT TO IMPAIRED CLASSES

PLEASE TAKE NOTICE that, on June 21, 2019 (the “Plan Filing Date”), the debtor and debtor-in-
possession in the above-captioned case (the “Debtor”) filed the Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code Proposed by the Debtor (as may be amended, supplemented or otherwise modified, the “Plan”),
pursuant to and as described in the Disclosure Statement with Respect to Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code Proposed by the Debtor (the “Disclosure Statement”), with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). Capitalized terms used in this Notice
which are not defined have the meanings set forth in the Plan.

PLEASE TAKE FURTHER NOTICE that, on July —_, 2019, the Bankruptcy Court entered the Order
(A) Approving Disclosure Statement; (B) Scheduling Hearing on Confirmation of Plan; (C) Establishing Deadlines
and Procedures For (1) Filing Objections to Confirmation of Plan, (II) Claim Objections and (IH) Temporary
Allowance of Claims For Voting Purposes; (D)} Determining Treatment of Certain Unliquidated, Contingent or
Disputed Claims For Notice, Voting and Distribution Purposes; (E) Setting Record Date; (F)} Approving
(1) Solicitation Packages and Procedures For Distribution, (II) Form of Notice of Hearing on Confirmation and
Related Matters and (II) Forms of Ballots; (G) Establishing Voting Deadline and Procedures For Tabulation of
Votes; And (H) Granting Related Relief [Docket No. _] (the “Solicitation Procedures Order”), thereby approving
the Disclosure Statement [Docket No. _].

 

UNDER THE TERMS OF THE PLAN, YOU ARE NOT ENTITLED TO RECEIVE OR RETAIN
ANY PROPERTY ON ACCOUNT OF YOUR CLAIM(S) AGAINST, OR INTEREST(S) IN, THE DEBTOR
AND, THEREFORE, PURSUANT TO SECTION 1126(g) OF THE UNITED STATES BANKRUPTCY
CODE, YOU (i) ARE DEEMED TO HAVE REJECTED THE PLAN, AND (ii) ARE NOT ENTITLED TO
VOTE ON THE PLAN.

PLEASE TAKE FURTHER NOTICE that, pursuant to the Solicitation Procedures Order, a hearing (the
“Confirmation Hearing”) will be held before the Honorable Brendan L. Shannon, U.S. Bankruptey Court for the
District of Delaware, 824 N. Market St, 6th Fl., Courtroom No. f, Wilmington, Delaware 19801, on August 29,
2019 at 10:06 a.m. (Eastern Time) or as scon thereafter as counsel can be heard, to consider the entry of an order
confirming the Plan within the meaning of section 1129 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the
“Bankruptcy Code”). The Confirmation Hearing may be continued from time to time by way of announcement of
such continuance in open court, without further notice to parties in interest.

PLEASE TAKE FURTHER NOTICE that, although you are deemed to have rejected the Plan for voting
purposes, you may file an objection to the Plan. Responses and objections, if any, to confirmation of the Plan (each,
a “Plan Confirmation Objection”) must (i) be made in writing; (ii) comply with the Bankruptcy Code, the Federal
Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware; (iii) state the name and address of the objecting party and the nature
and amount of any claim or interest asserted by such party against the Debtor, its estate or property; (iv) state with
particularity the legal and factual bases and nature of any objection to the Plan; and (¥) be filed with the Bankruptcy

 

1 The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 3 fst Floor, Chicago, TL. 60606.

58448/0001-17538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 25 of 45

Court, and served on the following, so as to be received on or before 4:00 p.m. (Lastern Time) on August 22,

2019; (a) counsel to the Debtor, Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE 19801, Attn:
David R. Hurst, Esq. (dhurst@coleschotz.com) and 25 Main Street, Hackensack, NJ 07601, Attn: Jacob S. Frumkin,
Esq. ({frumkin@coleschotz.com); (b) counsel to the Official Committee of Unsecured Creditors, Sills Cummis &
Gross P.C., One Riverfront Plaza, Newark, NJ 07102, Attn: Boris I. Mankovetskiy, Esq.
(bmankovetskiy@sillscummis.com) and Andrew Sherman, Esq. (asherman@sillscummis.com) and Kiehr Harrison
Harvey Branzburg LLP, 919 North Market St., Suite 1000, Wilmington, DE 19801, Attn: Morton R, Branzburg,
Esq. (mbranzburg@klehr.com) and Richard M. Beck, Esq. (rbeck@klehr.com); (c) counsel to the Debtor’s
prepetition secured lender, Hodgson Russ LLP, The Guaranty Building, 140 Pearl Street, Buffalo, NY 14202, Attn:
James C, Thoman, Esq. (JThoman@hodgsonruss.com) and David A. Robinson, Esq. (robinsonda@aol.com), 45
Rockefeller Plaza, Suite 2000, New York, NY 10111; and (d) the Office of the United States Trustee for the District
of Delaware, 844 King Street, Suite 2207, Wilmington, DE 19801, Attn: David Buchbinder, Esq.
(David.L.Buchbinder@usdoj.gov). Plan Confirmation Objections that are not timely filed shall not be considered
by the Bankruptcy Court and shall be overruled.

PLEASE TAKE FURTHER NOTICE that Articles X.D and X.E of the Plan provide for releases,
exculpation and injunctions of certain conduct. In particular, Article X.D.1 of the Plan provides for a release
by the Debtor of any claims or causes of action relating to the Debtor, the chapter 1] case or the Plan that
may exist against the Debtor and its professionais and court-retained agents, and the Debfor’s members,
managers, officers and employees employed by or serving the Debtor as of the Plan Filing Date. Article X.D.2
of the Plan provides for a release by the parties that are signatories to the Plan Support Agreement of any
claims or causes of action relating to the Debtor, the chapter 11 case or the Plan that may exist against the
Debtor Release Parties. Pursuant to Article X.D.3 of the Pian, the Debtor Release Parties are deemed to
withdraw various indemnification and subrogation claims with prejudice. Article X.D.4 of the Plan provides
for a release by the holders of General Unsecured Claims that have not exercised the opt-out election in their
respective Ballots of any claims or causes of action relating to the Debtor, the chapter 11 case or the Plan that
they may have against the Debtor Release Parties. Article X.D.6 of the Plan provides for the release and
exculpation of the Debtor, the Debtor’s members, managers, officers and employees serving at any time
during the pendency of the chapter 11 case, the Debtor’s professionals and court-retained agents, the
Committee and its professionals and, solely in their respective capacities as members or representatives of the
Committee, each member of the Committee of any and all liability relating to or arising out of the chapter 11
case. Finally, Article X.E of the Plan permanently enjoins persons and entities that held, hold or may hold
claims against or interests in the Debtor or its estate, from taking various actions with respect to such claims
or interests, This description of the Plan’s release, exculpation and injunctive provisions is merely a
summary, and parties in interest are urged to consult the Plan for the full text of these provisions. In the
event of any conflict between this summary and the terms of the Plan, the Plan shall control.

PLEASE TAKE FURTHER NOTICE that a copy of the Disclosure Statement, Plan and Solicitation
Procedures Order may be examined by any party in interest: (i) between the hours of 8:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding federal holidays, at the Office of the Clerk of the Bankruptcy Court (the
*Clerk’””), 824 N. Market St, 3rd Floor, Wilmington, Delaware 19801; (ii) at the Debtor’s case website
(http://www.keclle.net/novum); or (fii) at the Bankruptcy Court’s website (http:/Avww.deb.uscourts.gov) (a PACER
account is required); or may be obtained by written request to Kurtzman Carson Consultants LLC (the “Voting
Agent”), at novuminfo@kcellc.com or by telephoning the Voting Agent at (877) 725-7523 (or, if calling from
outside the United States or Canada, at (424) 236-7237).

[Remainder of Page Intentionally Left Blank]

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 26 of 45

IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD CONTACT
THE VOTING AGENT BY EMAIL AT NOVUMINFO@KCCLLC.COM OR BY TELEPHONE AT (877)
752-7523. THE VOTING AGENT IS NOT PERMITTED TO PROVIDE LEGAL ADVICE,

Dated: July, 2019

COLE SCHOTZ P.C.

David R. Hurst

500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801

— and —

Jacob §. Frumkin

25 Main Street

Hackensack, New Jersey 07601

Counsel for Debtor and Debtor-in-Possession

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 27 of 45

EXHIBIT C-1 TO ORDER

Ballot for Class 3 Prepetition Secured Lender Claim

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 28 of 45

Novum Pharma, LLC
Ballot for Class 3 (Prepetition Secured Lender Claim)

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: : Chapter 11
NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)

Debtor.!

BALLOT FOR CLASS 3 PREPETITION SECURED LENDER CLAIM

Novum Pharma, LLC, the debtor and debtor-in-possession in the above-captioned case (the “Debtor”), is soliciting
votes with respect to the Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the
Debtor (as the same may be amended, modified or supplemented from time to time, the “Plan”).? The Plan is
described in and attached as Exhibit A to the Disclosure Statement with Respect to Plan of Reorganization Pursuant
to Chapter 11 of the Bankruptcy Code Proposed by the Debtor (the “Disclosure Statement”) provided herewith,

This Baflot is being sent to the holder of the Prepetition Secured Lender Claim as classified under the Plan. This
Ballot is to be used by the holder of the Prepetition Secured Lender Claim to vote to accept or reject the Plan, Ifthe
required votes on the Plan are received and the Bankruptcy Court confirms the Plan, it will be binding on you. To
have your vote count, you must complete and return this Ballot by 4:00 p.m. (Pacific Time} on August 23,

2019 (the “Voting Deadline”).
THE VOTING DEADLINE IS 4:00 P.M. (PACIFIC TIME) ON AUGUST 23, 2019,

 

The last four digits of the Debtor’s federal tax identification number are 7895, The mailing address for the
Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan,
58448/000 1 -17538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 29 of 45

Novum Pharma, LLC
Ballot for Class 3 (Prepetition Secured Lender Claim}

 

 

IMPORTANT

PLEASE CAREFULLY REVIEW THE ACCOMPANYING PLAN AND DISCLOSURE STATEMENT
FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF CLAIMS AGAINST THE
DEBTOR. YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN AND YOUR
CLASSIFICATION AND TREATMENT UNDER THE PLAN. YOUR CLAIM IS TREATED AS THE
PREPETITION SECURED LENDER CLAIM UNDER THE PLAN.

PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS ON RETURNING YOUR
BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE RECEIVED BY
KURTZMAN CARSON CONSULTANTS LLC (THE “VOTING AGENT”) IS 4:00 P.M, (PACIFIC TIME)
ON AUGUST 23, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT WILL NOT BE COUNTED,
IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING PROCEDURES,
PLEASE CONTACT THE VOTING AGENT AT NOVUMINFO@KCCLLC.COM OR BY TELEPHONE
AT (877) 725-7523. THE VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAL ADVICE,

 

 

 

HOW TO VOTE

i. CAREFULLY REVIEW AND COMPLETE ITEMS 1, 2 AND 3.
2. SIGN THE BALLOT.
3. RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED RETURN ENVELOPE.

(Note: Additional Instructions For Completing Ballot Are Set Forth Below)

Please note that you must vote the entire claim you hold to accept or reject the Plan. For purposes of tabulating
the votes, you will be deemed to have voted the full amount of your claim in your vote. You may not split your
vote.

An authorized signatory of the holder of the Prepetition Secured Lender Claim may execute this Ballot, but
must provide the name and address of the holder of the Prepetition Secured Lender Claim on this Ballot and
may be required to submit evidence to the Bankruptcy Court demonstrating such signatory’s authorization to
vote on behalf of the holder of the Prepetition Secured Lender Claim.

You must provide all of the information requested by this Ballot. Failure to do so may result in the
disqualification of your vote.

 

 

58448/000 1 -17538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 30 of 45

Novum Pharma, LLC
Ballot for Class 3 (Prepetition Secured Lender Claim)

 

Item 1. Certification Of Authority To Vote.

The undersigned hereby certifies that as of the July 17, 2019 Record Date, the undersigned is the
holder (or authorized signatory for such holder) of the Prepetition Secured Lender Claim against the below-listed
Debtor in the below-listed amount:

 

Debtor: Novum Pharma, LLC Amount:

Item 2. Vote On Plan.

The undersigned holder of the Class 3 Prepetition Secured Lender Claim set forth in Item | votes
as follows (check one box only ~ if you do not cheek a box, or if you check both boxes, your vofe will not be
counted):

{] to ACCEPT the Plan L] to REJECT the Plan

Item 3. Authorization.

By returning this Ballot, the undersigned holder of the Prepetition Secured Lender Claim hereby
certifies that as of the July 17, 2019 Record Date, it is the holder of the claim set forth in Item 1 above and has full
power and authority to vote to accept or to reject the Plan. To the extent the undersigned is voting on behalf of the
actual holder of a claim, the undersigned certifies that it has the requisite authority to do so and will submit evidence
of the same upon request. The undersigned also acknowledges that the tabulation of votes is subject to the terms and
conditions of the Disclosure Statement.

The undersigned further certifies that it (a) has received a copy of the Disclosure Statement
(including the exhibits thereto), and (b) understands that the solicitation of votes for the Plan is subject to all the
terms and conditions set forth in the Disclosure Statement.

Name:

 

(Print or Type)

Social Security or Federal Tax 1.D. No.:

 

 

 

Signature:
By:

(If Appropriate)
Title:

(if Appropriate)
Street Address:

 

City, State, Zip Code:

 

Telephone Number:

 

Date Completed:

 

If you wish to update the address pre-printed on this Ballot, please send a change of address request to
noveminfo@kcelic.com.

58448/0001-17538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 31 of 45

Novum Pharma, LLC
Ballot for Class 3 (Prepetition Secured Lender Claim)

 

INSTRUCTIONS FOR COMPLETING THE BALLOT

The Debtor is soliciting your vote on the Plan described in and attached as Exhibit A to the Disclosure Statement
accompanying this Ballot. Please review the Disclosure Statement and Plan carefully before you vote. Unless
otherwise defined, capitalized terms used herein and in the Ballot have the same meanings ascribed to them in the

Plan,

This Ballot does not constitute and shail not be deemed to constitute (a) a proof of claim; (b) an amendment
to a proof of claim; (c) an assertion of a claim or a waiver of any bar date or deadline to file a proof of claim;
or (d) an admission by the Debtor of the nature, validity or amount of any claim. The Debtor reserves its
right to object fo allowance of any claim on any grounds under the Bankruptcy Code and applicable
nonbankruptcy law.

No fees, commissions or other remuneration will be payable to any broker, dealer or other person or entity for
soliciting votes on the Plan.

To ensure your vote is counted, you must complete, sign and return this Ballot to the address set forth on the
enclosed envelope provided. Ballots not bearing an original signature will not be counted, Ballots must be received
by the Voting Agent by first class mail, overnight courier or hand delivery by 4:00 p.m. (Pacific Time) on

August 23, 2019 at the following address:

Novum Pharma Ballot Processing Center
c/o Kurtzman Carson Consultants LLC
222 N, Pacific Coast Highway, Suite 300
Et Segundo, CA 90245

If a Ballot is received after the Voting Deadline it will not be counted. Delivery of a Ballot by facsimile, e-mail or
other electronic means will not be accepted.

The Debtor reserves the right to extend the Voting Deadline, by oral or written notice to the Voting Agent, until
properly completed Ballots indicating acceptance of the Plan in sufficient number and amount to meet the voting
requirements prescribed by section 1126 of the Bankruptcy Code have been received.

To complete this Ballot properly, take the following steps:

(1) Make sure that the information required by Item 1 has been inserted.

(2) Cast your vote to either accept or reject the Plan by checking the proper box in Item 2.

(3) Read Item 3 carefully.

{4) Provide the information required by Item 3.

(5) Sign and date your Ballot.

(6) If you are completing this Ballot on behalf of another person or entity, indicate your relationship
with such person or entity and the capacity in which you are signing.

(7) Return the Ballot using the enclosed pre-addressed return envelope.

PLEASE MAIL YOUR BALLOT PROMPTLY

If you have any questions regarding this Ballot or the voting procedures, or wish to receive a copy of the
Plan, Disclosure Statement or related materials, please contact the Voting Agent at novuminfo@kccllc.com or by
telephone at (877) 725-7523 or visit http;//www.kccllc.net/novum, The Voting Agent is not authorized to provide
legal advice.

58448/0001-17538835y2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 32 of 45

EXHIBIT C-2 TO ORDER

 

Ballot for Class 4 Cardinal Claims

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 33 of 45

Novum Pharma, LLC
Ballot for Class 4 (Cardinal Claims}

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: : Chapter 11
NOVUM PHARMA, LLC, ; Case No. 19-10209 (BLS)

Debtor.

BALLOT FOR CLASS 4 CARDINAL CLAIMS

Novum Pharma, LLC, the debtor and debtor-in-possession in the above-captioned case (the “Debtor”), is soliciting
votes with respect to the Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the
Debtor (as the same may be amended, modified or supplemented from time to time, the “Plan”).? The Plan is
described in and attached as Exhibit A to the Disclosure Statement with Respect to Plan of Reorganization Pursuant
to Chapter 11 of the Bankruptcy Code Proposed by the Debtor (the “Disclosure Statement”) provided herewith.

This Ballot is being sent to the holders of Cardinal Claims as classified under the Plan. This Ballot is to be used by
holders of Cardinal Claims to vote to accept or reject the Plan. If the required votes on the Plan are received and the
Bankruptcy Court confirms the Plan, it will be binding on you. To have your vote count, you must complete and
return this Ballot by 4:00 p.m. (Pacific Time) on August 23, 2019 (the “Voting Deadline”).

THE VOTING DEADLINE IS 4:00 P.M. (PACIFIC TIME) ON AUGUST 23, 2019.

 

! The last four digits of the Debtor’s federal tax identification number are 7895, The mailing address for the
Debtor is 200 South Wacker Drive, 3 1st Floor, Chicago, IL 60606.

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
58448/0001-£7538835v2

 

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 34 of 45

Novum Pharma, LLC
Ballot for Class 4 (Cardinal Claims}

 

 

IMPORTANT

PLEASE CAREFULLY REVIEW THE ACCOMPANYING PLAN AND DISCLOSURE STATEMENT
FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF CLAIMS AGAINST THE
DEBTOR. YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN AND YOUR
CLASSIFICATION AND TREATMENT UNDER THE PLAN. YOUR CLAIM IS TREATED AS A
CARDINAL CLAIM UNDER THE PLAN.

PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS ON RETURNING YOUR
BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE RECEIVED BY
KURTZMAN CARSON CONSULTANTS LLC (THE “VOTING AGENT”) IS 4:00 P.M. (PACIFIC TIME)
ON AUGUST 23, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT WILL NOT BE COUNTED.
IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING PROCEDURES,
PLEASE CONTACT THE VOTING AGENT AT NOVUMINFO@KCCLLC.COM OR BY TELEPHONE
AT (877) 725-7523, THE VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAE ADVICE.

 

 

 

HOW TO VOTE

1. CAREFULLY REVIEW AND COMPLETE ITEMS I, 2 AND 3.
2. SIGN THE BALLOT.
3. RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED RETURN ENVELOPE.

(Note. Additional Instructions For Completing Ballot Are Set Forth Below)

Please note that you must vote the entire claim you hold to accept or reject the Plan. For purposes of tabulating
the votes, you will be deemed to have voted the full amount of your claim in your vote. You may not split your
vote, If you are submitting a vote with respect to any of your Cardinal Claims, you must vote on all of your
Cardinal Claims in the same way (i.¢., all “Accepts” or all “Rejects”).

An authorized signatory of the holder of Cardinal Claims may execute this Ballot, but must provide the name
and address of the holder of such Cardinal Claims on this Ballot and may be required to submit evidence to the
Bankruptcy Court demonstrating such signatory’s authorization to vote on behalf of the holder of the Cardinal
Claims.

You must provide all of the information requested by this Ballot. Failure to do so may result in the
disqualification of your vote.

 

 

58448/000 [ -17538835v2

 

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 35 of 45

Novum Pharma, LLC
Ballot for Class 4 (Cardinal Claims)

 

Ttem 1. Certification Of Authority To Vote.

The undersigned hereby certifies that as of the July 17, 2019 Record Date, the undersigned is the
holder (or authorized signatory for such holder) of a Cardinal Claim against the below-listed Debtor in the below-
listed amount:

Debtor: Novum Pharma, LLC Amount:

 

Itein 2. Vote On Plan.

The undersigned holder of the Class 4 Cardinal Claim set forth in Item 1 votes as follows (check
one box only -- if you do not check a box, or if you check both boxes, your vote will not be counted):

C te ACCEPT the Plan 4 to REJECT the Plan
Item 3, Authorization.

By returning this Ballot, the undersigned holder of the Cardinal Claim hereby certifies that as of
the July 17, 2019 Record Date, it is the holder of the claim set forth in tem 1 above and has full power and authority
to vote to accept or to reject the Plan. To the extent the undersigned is voting on behalf of the actual holder of a
claim, the undersigned certifies that it has the requisite authority to do so and will submit evidence of the same upon
request, The undersigned also acknowledges that the tabulation of votes is subject to the terms and conditions of the
Disclosure Statement.

The undersigned further certifies that it (a) has received a copy of the Disclosure Statement
(including the exhibits thereto), and (b) understands that the solicitation of votes for the Plan is subject to all the
terms and conditions set forth in the Disclosure Statement.

Name:

 

(Print or Type)

Social Security or Federal Tax LD, No.:

 

 

 

Signature:
By:

dif Appropriate)
Title:

(If Appropriate)
Street Address:

 

City, State, Zip Code:

 

Telephone Number:

 

Date Completed:

 

Ef you wish to update the address pre-printed on this Ballot, please send a change of address request to
novuminfo@keelle.com.

58448/0001-17538835v2

 

 

|
|

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 36 of 45

Novum Pharma, LLC
Ballot for Class 4 (Cardinal Claims}

 

INSTRUCTIONS FOR COMPLETING TRE BALLOT

The Debtor is soliciting your vote on the Plan described in and attached as Exhibit A to the Disclosure Statement
accompanying this Ballot. Please review the Disclosure Statement and Plan carefully before you vote. Unless
otherwise defined, capitalized terms used herein and in the Ballot have the same meanings ascribed to them in the

Plan.

This Ballot does not constitute and shall not be deemed fo constitute (a} a proof of claim; (b) an amendment
to a proof of claim; (c) an assertion of a claim or a waiver of any bar date or deadline to file a proof of claim;
or (d) an admission by the Debtor of the nature, validity or amount of any claim. The Debtor reserves its
right to object to allowance of any claim on any grounds under the Bankruptcy Code and applicable
nonbankruptey law.

No fees, commissions or other remuneration will be payable to any broker, dealer or other person or entity for
soliciting votes on the Plan.

To ensure your vote is counted, you must complete, sign and return this Ballot to the address set forth on the
enclosed envelope provided. Ballots not bearing an original signature will not be counted. Ballots must be received

by the Voting Agent by first class mail, overnight courier or hand delivery by 4:00 p.m. (Pacific Time) on
August 23, 2019 at the following address:

Novum Pharma Ballot Processing Center
c/o Kurtzman Carson Consultants LLC
222 N. Pacific Coast Highway, Suite 300
El Segundo, CA 90245

If a Ballot is received after the Voting Deadline it will not be counted. Delivery of a Ballot by facsimile, e-mail or
other electronic means will not be accepted.

The Debtor reserves the right to extend the Voting Deadline, by oral or written notice to the Voting Agent, until
properly completed Ballots indicating acceptance of the Plan in sufficient number and amount to meet the voting
requirements prescribed by section 1126 of the Bankruptcy Code have been received.

To complete this Ballot properly, take the following steps:

Q) Make sure that the information required by Item | has been inserted.

(2) Cast your vote to either accept or reject the Plan by checking the proper box in Item 2.

(3) Read Item 3 carefully.

(4) Provide the information required by Item 3.

(5) Sign and date your Ballot.

(6) If you are completing this Ballot on behalf of another person or entity, indicate your relationship
with such person or entity and the capacity in which you are signing.

(7) Return the Ballot using the enclosed pre-addressed return envelope.

PLEASE MAILE YOUR BALLOT PROMPTLY

If you have any questions regarding this Ballot or the voting procedures, or wish to receive a copy of the
Plan, Disclosure Statement or related materials, please contact the Voting Agent at novuminfo@kccllc.com or by
telephone at (877) 725-7523 or visit http:/Avww.kecllc.net/novum. The Voting Agent is not authorized to provide
legal advice.

58448/0001 -17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 37 of 45

Novum Pharma, LLC
Ballot for Class 4 (Cardinal Claims)

 

EXHIBIT C-3 TO ORDER

 

Ballot for Class 5 General Unsecured Claims

58448/0001-17538835y2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 38 of 45

Novum Pharma, LLC
Ballot for Class 5 (General Unsecured Claims)

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Tn re: : Chapter 11
NOVUM PHARMA, LLC, : Case No, 19-10209 (BLS)

Debtor.!

BALLOT FOR CLASS 5 GENERAL UNSECURED CLAIMS

Novum Pharma, LLC, the debtor and debtor-in-possession in the above-captioned case (the “Debtor”), is soliciting
votes with respect to the Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the
Debtor (as the same may be amended, modified or supplemented from time to time, the “Plan”).’ The Plan is
described in and attached as Exhibit A to the Disclosure Statement with Respect to Plan of Reorganization Pursuant
to Chapter 11 of the Bankruptcy Code Proposed by the Debtor (the “Disclosure Statement”) provided herewith.

This Ballot is being sent to the holders of General Unsecured Claims as classified under the Plan. This Ballot is to
be used by holders of General Unsecured Claims to (i) vote to accept or reject the Plan and (ii) exercise rights
regarding consensual third party releases contained in the Plan. Ifthe required votes on the Plan are received and
the Bankruptcy Court confirms the Plan, it will be binding on you. To have your vote count, you must complete
and return this Ballot by 4:00 p.m. (Pacific Time) on August 23, 2019 (the “Voting Deadline”).

THE VOTING DEADLINE IS 4:00 P.M. (PACIFIC TIME) ON AUGUST 23, 2019.

 

1 The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 3st Floor, Chicago, IL 60606.

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
5844 8/0001 -17538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 39 of 45

Novum Pharma, LLC
Ballot for Class 5 (General Unsecured Claims}

 

 

IMPORTANT

PLEASE CAREFULLY REVIEW THE ACCOMPANYING PLAN AND DISCLOSURE STATEMENT
FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF CLAIMS AGAINST THE
DEBTOR, INCLUDING ARTICLE X.D.4 OF THE PLAN, TO DETERMINE WHETHER TO VOTE TO
ACCEPT OR REJECT THE PLAN AND WHETHER TO OPT-OUT OF THE CONSENSUAL THIRD
PARTY RELEASES.

YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN AND YOUR
CLASSIFICATION AND TREATMENT UNDER THE PLAN. YOUR CLAIM IS TREATED AS A
GENERAL UNSECURED CLAIM UNDER THE PLAN.

PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS ON RETURNING YOUR
BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE RECEIVED BY
KURTZMAN CARSON CONSULTANTS LLC (THE “VOTING AGENT”) IS 4:00 P.M. (PACIFIC TIME)
ON AUGUST 23, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT WILL NOT BE COUNTED.

 

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT AND/OR THE VOTING OR OPT-OUT
ELECTION PROCEDURES, PLEASE CONTACT THE VOTING AGENT AT
NOVUMINFO@KCCLLC.COM OR BY TELEPHONE AT (877) 725-7523. THE VOTING AGENT IS
NOT AUTHORIZED TO PROVIDE LEGAL ADVICE.

 

 

HOW TO VOTE

Il, CAREFULLY REVIEW AND COMPLETE ITEMS 1, 2,3 AND 4,

2, SIGN THE BALLOT.

3, RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED RETURN ENVELOPE.
(Note: Additional Instructions For Completing Ballot Are Set Forth Below)

Please note that you must vote the entire claim you hold to accept or reject the Plan. For purposes of tabulating
the votes, you will be deemed to have voted the full amount of your claim in your vote. You may not split your
vote. If you are submitting a vote with respect to any of your General Unsecured Claims, you must vote on all
of your General Unsecured Claims in the same way (i.e., all “Accepts” or all “Rejects”).

An authorized signatory of the holder of General Unsecured Claims may execute this Ballot, but must provide
the name and address of the holder of such General Unsecured Claims on this Ballot and may be required to
submit evidence to the Bankruptcy Court demonstrating such signatory’s authorization to vote on behalf of the
holder of the General Unsecured Claims.

You must provide all of the information requested by this Ballot. Failure to do so may result in the
disqualification of your vote.

 

 

 

OPT-OUT ELECTION

Holders of Class 5 General Unsecured Claims may use this Ballot to opt-out of the consensual third party releases
contained in Article X.D.4 of the Plan, which provides that holders of General Unsecured Claims are deemed to
release the Debtor Release Parties (as defined in the Plan) from any and all claims and causes of action relating to
the Debtor, the chapter 11 case or the Plan. You will be deemed to have granted these consensual third party
releases unless you affirmatively elect to opt-out of the consensual third party releases. If you wish to grant the
consensual third party releases, you do not need to take any action.

If you wish to opt out of the consensual third party releases, you must check the appropriate box in the ballot
to make your opt out election. Electing to opt out of the releases will not affect your rights under the Plan.

THE FULL TEXT OF THE CONSENSUAL THIRD PARTY RELEASES IS PROVIDED IN ARTICLE
X.D.4 OF THE PLAN.

 

 

$844 8/0001-17538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 40 of 45

Novum Pharma, LLC
Ballot for Class 5 (General Unsecured Claims)

 

Item 1. Certification Of Authority To Vote.

The undersigned hereby certifies that as of the July 17, 2019 Record Date, the undersigned is the
holder (or authorized signatory for such holder) of a General Unsecured Claim against the below-listed Debtor in the
below-listed amount:

Debtor: Novum Pharma, LLC Amount:

 

Item 2, Vote On Plan.

The undersigned holder of the Class 5 General Unsecured Claim set forth in Item 1 votes as
follows (check one box only — if you do not check a box, or if you check both boxes, your vote will not be
counted):

U1 to ACCEPT the Plan L to REJECT the Plan
Item 3. Election Fo Opt-Out Of The Consensual Third Party Releases.

You have the right to opt-out of the consensual third party releases contained in Article X.D.4 of the Plan.
Your election to opt-out of such releases is at your option. YOU MUST CHECK THE BOX BELOW IF
YOU WISH TO OPT OUT OF SUCH RELEASES.

The undersigned Holder of a Class 5 General Unsecured Claim set forth in Item 1 hereby:

O Elects to opt-out / not grant the consensual third party releases in Article X.D.4 of the
Plan.

Item 4. Authorization.

By returning this Ballot, the undersigned holder of the General Unsecured Claim hereby certifies
that as of the July 17, 2019 Record Date, it is the holder of the claim set forth in Item | above and has full power and
authority to vote to accept or to reject the Plan and to make elections under the Plan. To the extent the undersigned
is voting on behalf of the actual holder of a claim, the undersigned certifies that it has the requisite authority to do so
and will submit evidence of the same upon request. The undersigned also acknowledges that the tabulation of votes
is subject to the terms and conditions of the Disclosure Statement.

[Remainder of Page Intentionally Left Blank]

58448/0001-17538835y2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 41 of 45

Novum Pharma, LLC
Ballot for Class 5 (General Unsecured Claims}

 

The undersigned further certifies that it (a) has received a copy of the Disclosure Statement
(including the exhibits thereto), and (b) understands that the solicitation of votes for the Plan is subject to all the
terms and conditions set forth in the Disclosure Statement.

Name:

 

(Print or Type)

Social Security or Federal Tax LD. No.:

 

 

 

Signature:
By:

df Appropriate)
Title:

(If Appropriate)
Street Address:

 

City, State, Zip Code:

 

Telephone Number:

 

 

Date Completed:

If you wish to update the address pre-printed on this Ballot, please send a change of address request to
novuminfo@keclic.com.

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 42 of 45

Novum Pharma, LLC
Ballot for Class 5 (General Unsecured Claims)

 

INSTRUCTIONS FOR COMPLETING THE BALLOT

The Debtor is soliciting your vote on the Plan described in and attached as Exhibit A to the Disclosure Statement
accompanying this Ballot, Please review the Disclosure Statement and Plan carefully before you vote, Unless
otherwise defined, capitalized terms used herein and in the Ballot have the same meanings ascribed to them in the
Plan.

This Ballot does not constitute and shall not be deemed to constitute (a) a proof of claim; (b) an amendment
to a proof of claim; {c) an assertion of a claim or a waiver of any bar date or deadline fo file a proof of claim;
or (d) an admission by the Debtor of the nature, validity or amount of any claim. The Debtor reserves its
right to object to allowance of any claim on any grounds under the Bankruptcy Code and applicable
nonbankrupicy law.

No fees, commissions or other remuneration will be payable to any broker, dealer or other person or entity for
soliciting votes on the Plan.

To ensure your vote and opt-out election are counted, you must complete, sign and return this Ballot to the address
set forth on the enclosed envelope provided. Ballots not bearing an original signature will not be counted, Ballots
must be received by the Voting Agent by first class mail, overnight courier or hand delivery by 4:00 p.m. (Pacific

Time) on August 23, 2019 at the following address:

Novum Pharma Bailot Processing Center
c/o Kurtzman Carson Consultants LLC
222 N. Pacific Coast Highway, Suite 300
El Segundo, CA 90245

If a Ballot is received after the Voting Deadline it will not be counted. Delivery of a Ballot by facsimile, e-mail or
other electronic means will not be accepted.

The Debtor reserves the right to extend the Voting Deadline, by oral or written notice to the Voting Agent, until
properly completed Ballots indicating acceptance of the Plan in sufficient number and amount to meet the voting
requirements prescribed by section 1126 of the Bankruptcy Code have been received.

To complete this Ballot properly, take the following steps:

(1) Make sure that the information required by Item 1 has been inserted.

(2) Cast your vote to either accept or reject the Plan by checking the proper box in Item 2.

(3) if desired, indicate your decision whether to opt-out of the consensual third party releases by
checking the box provided in Item 3. Your election will apply to all of the Claims identified in
Item 1.

(4) Read Item 4 carefully.

(5) Provide the information required by Item 4.

(6) Sign and date your Ballot.

(7) If you are completing this Ballot on behalf of another person or entity, indicate your relationship
with such person or entity and the capacity in which you are signing,

(8) Return the Ballot using the enclosed pre-addressed return envelope.

PLEASE MAIL YOUR BALLOT PROMPTLY

If you have any questions regarding this Ballot and/or the voting or opt-out election procedures, or wish to
receive a copy of the Plan, Disclosure Statement or related materials, please contact the Voting Agent at

novuminfo@kcellc.com or by telephone at (877) 725-7523 or visit bttp:/Awww.keclle.net/novum. The Voting Agent
is not authorized to provide legal advice.

58448/0001-17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 43 of 45

 

EXHIBIT D TO ORDER

Publication Notice

58448/0001 -17538835v2

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 44 of 45

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: : Chapter 11
NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)

Debtor. !

NOTICE OF (A) CONFIRMATION HEARING WITH RESPECT TO PLAN
OF REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
PROPOSED BY THE DEBTOR AND (B}) RELATED OBJECTION DEADLINE

PLEASE TAKE NOTICE that:

On June 21, 2019, the debtor and debtor-in-possession in the above-captioned case (the “Debtor”) filed the Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Debtor (as may be amended,
supplemented or otherwise modified, the “Plan”}, pursuant to and as described in the corresponding disclosure
statement (the “Disclosure Statement”), with the U.S. Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). Capitalized terms used in this Notice which are not defined have the meanings set forth in the
Plan,

 

On July _, 2019, the Bankruptcy Court entered an order [Docket No. | (the “Solicitation Procedures Ordex”’)
approving the Disclosure Statement [Docket No. , establishing certain deadlines, approving voting procedures
and granting related relief,

The hearing to consider confirmation of the Plan (the “Confirmation Hearing”) will be held before the Honorable
Brendan L. Shannon, U.S. Bankruptcy Court for the District of Delaware, 824 N. Market St., 6th F1., Courtroom

No, 1, Wilmington, DE 19801, on August 29, 2019 at 10:00 a.m. (Eastern Time). The Confirmation Hearing may
be continued from time to time by way of announcement of such continuance in open court, without further notice to
parties in interest.

Parties in interest may object to confirmation of the Plan, whether or not such parties in interest are entitled to vote
on the Plan. Responses and objections, if any, to confirmation of the Plan must (i) be made in writing; (ii) comply
with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice
and Procedure of the United States Bankruptcy Court for the District of Delaware; (iii) state the name and address of
the objecting party and the nature and amount of any claim or interest asserted by such party against the Debtor, its
estate or property; (iv) state with particularity the legal and factual bases and nature of any objection to the Pian; and
(v) be filed with the Bankruptcy Court, and served on the following, so as to be received on or before 4:00 p.m,
(Eastern Time) on August 22, 2019: (a) counsel to the Debtor, Cole Schotz P.C., 500 Delaware Avenue, Suite
1410, Wilmington, DE 19801, Attn: David R. Hurst, Esq. (dhurst@coleschotz.com) and 25 Main Street,
Hackensack, NJ 07601, Attn: Jacob S, Frumkin, Esq. (jfrumkin@coleschotz.com); (b) counsel to the Official
Comunittee of Unsecured Creditors, Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, NJ 07102, Attn:
Boris I. Mankovetskiy, Esq. (bmankovetskiy@sillscummis.com) and Andrew Sherman, Esq.
(asherman@sillscummis.com) and Kiehr Harrison Harvey Branzburg LLP, 919 North Market St., Suite 1000,
Wilmington, DE 19801, Attn: Morton R. Branzburg, Esq. (mbranzburg@klehr.com) and Richard M. Beck, Esq.
(rbeck@klehr.com); (c) counsel to the Debtor’s prepetition secured lender, Hodgson Russ LLP, The Guaranty
Building, 140 Pearl Street, Buffalo, NY 14202, Attn: James C. Thoman, Esq. (JThoman@bhodgsonruss.com) and
David A. Robinson, Esq. (robinsonda@aol.com), 45 Rockefeller Plaza, Suite 2000, New York, NY 10111; and

(d) the Office of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207, Wilmington,

 

} The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 3 Ist Floor, Chicago, IL 60606.

58448/G00 1 -E7538835v2

 

 
Case 19-10209-BLS Doc400 Filed 07/24/19 Page 45 of 45

DE 19801, Attn: David Buchbinder, Esq. (David.L.Buchbinder@usdoj.gov), Objections that are not timely filed
shall not be considered by the Bankruptcy Court and shall be overruled,

Articles X.D and X.E of the Plan provide for releases, exculpation and injunctions of certain conduct,
including releases of certain third party claims and causes of action. In particular, Article X.D.4 of the Plan
provides for a release by the holders of General Unsecured Claims that have not exercised the opt-out election
in their respective Ballots of any claims or causes of action relating to the Debtor, the chapter 11 case or the
Plan that they may have against the Debtor Release Parties.

The Disclosure Statement, Plan and Solicitation Procedures Order may be examined by any party in interest:
(i) between the hours of 8:00 a.m. and 4:00 p.m., Monday through Friday, excluding federal holidays, at the Office
of the Clerk of the Court, 824 N. Market St., 3rd Fl, Wilmington, DE 19801; (ii) at the Debtor’s case website

(http://www.keclic.net/noyun); or (iii) at the Bankruptcy Court’s website (http://www.deb.uscourts.gov) (a PACER
account is required); or may be obtained by written request to Kurtzman Carson Consultants LLC (“KCC”), at

novuminfo@kccllc.com, or by telephoning KCC at (877) 725-7523.

If you have any questions regarding this Notice, please contact KCC at (877) 725-7523, or by email at
novuminfo@keclle.com., KCC is not permitted to provide legal advice.

Dated: July, 2019

COLE SCHOTZ P.C.

David R. Hurst

500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801

— and --

Jacob 8. Frumkin

25 Main Street

Hackensack, NJ 07601

Counsel for Debtor and Debtor-in-Possession

584480001 -]7538835v2

 

 
